DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 8, term “w/in” should be changed to “wherein”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 13-14, 17 and 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Weidenhagen (US 2004/0093026 A1).
 Regarding claim 1, Weidenhagen discloses a negative pressure therapy unit for healing internal wounds (paragraphs [0012]and [0027] teach negative pressure is utilized in treating an internal wound or abscess); comprising: 
a plurality of tubes (an inner sleeve 46, outer sleeve 44, fluid communications means 22; para [0037]-[0041]; Fig. 2) sequentially movable relative to one another (para [0041]-[0042] teach the pressure distributor 40 attached to the fluid communication means 22 is pushed through the proximal 
a pressure tube passing internally to the plurality of tubes (a fluid communication means 22 [pressure tube]; Fig. 2; 3A-3E; Para [0027] teaches the fluid communication means 22 is part of the vacuum component and Fig. 1 and 2 teaches the fluid communication means 22 is attached to the negative pressure source 20 at one end and the pressure distributor 40 at the other end and communicates negative pressure to the rest of the system through the pressure distributor 40);
a filler material (a pressure distributor 40 attached to fluid communication means 22; para [0033]; Fig. 2 and 3D-E) in communication with the pressure tube (a fluid communication means 22 [pressure tube]; Fig. 2; 3A-3E; Para [0027] teaches the fluid communication means 22 is part of the vacuum component and Fig. 1 teaches the fluid communication means 22 is attached to a pump and communicates negative pressure to the rest of the system; the fluid communication means 22 is connected to the negative pressure sources 20 at one end and the pressure distributor 40 on the other end as illustrated in Fig. 1 and 2), the filler material selectively covered by at least one of the plurality of tubes (para [0041]-[0042] teach the pressure distributor 40 attached to the fluid communication means 22 is pushed through the proximal end 52 of the outer sleeve 44 and through the distal end 50 of the outer sleeve, by the inner sleeve 46, as illustrated in Figs. 3A-3E); the filler material being in a compressed state between at least one of the plurality of tubes and the pressure tube (Figs. 3C-3E illustrate the pressure distributor 40 being compressed in the outer sleeve 44 as it is being pushed through the outer sleeve 44.  When the pressure distributor 40 is released from the outer sleeve 44, as illustrated in Fig. 3E and described in para [0011], it expands.) 
a plurality of ports in the pressure tube adjacent the filler material (para [0038] teaches the fluid communication means 22 [pressure tube] may have side ports within the pressure distributor 40 [filler material);

Regarding claim 2, dependent from claim 1, Weidenhagen discloses the claim limitation wherein the pressure tube (a fluid communication means 22 [pressure tube]; Fig. 2) is open at a distal end (Fig. 1 illustrates one end of the fluid communications means 22 is open to the negative pressure source 20 and Fig.2 illustrates the other end is open to the pressure distributor 40; para [0038] teaches the fluid communication means 22 [pressure tube] may have side ports [openings] within the pressure distributor 40 [filler material]).
Regarding claim 3, dependent from claim 1, Weidenhagen discloses the claim limitation wherein the filler material (a pressure distributor 40 attached to fluid communication means 22; para [0033]; Fig. 2 and 3D-E) is an endo-sponge (The title and abstract teaches an endoscope having a pressure distributor 40 defined as foam in para [0034] coupled thereto.  The pressure distributor 40 is an endo-sponge, a sponge part of an endoscope).
Regarding claim 4, dependent from claim 1, Weidenhagen discloses the claim limitation wherein the filler material (a pressure distributor 40 attached to fluid communication means 22; para [0033]; Fig. 2 and 3D-E) is made from a biologic material (para [0034]-[0035] teaches that the pressure distributor 40 may include foams that are coated with wound treatment substances, such as antibiotics or antiviral agents that are  materials that are biological active substances that eliminate bacteria or viruses. In addition, para [0010] teaches the foams maybe biodegradable, a form of biological material.)    
Regarding claim 5, dependent from claim 1, Weidenhagen discloses the claim limitation wherein the plurality of tubes (inner sleeve 46, outer sleeve 44, fluid communications means 22; para [0037]-
Regarding claim 7, dependent from claim 1, Weidenhagen discloses the claim limitation wherein the plurality of tubes translates relative to one another independently (para [0041]-[0042] teach the pressure distributor 40 attached to the fluid communication means 22 is pushed through the proximal end 52 of the outer sleeve 44 and through the distal end 50 of the outer sleeve, by the inner sleeve 46, as illustrated in Figs. 3A-3E.  The tubes translate relative to one another independently.)
Regarding claim 8, dependent from claim 1, and Weidenhagen discloses the claim limitation wherein translation of the plurality of tubes (inner sleeve 46, outer sleeve 44, fluid communications means 22; para [0037]-[0041]; Fig. 2, and 3A-3E uncompressed the filler material ((para [0041]-[0042] teach the translation of the plurality of tubes; Figs. 3C-3E illustrate the pressure distributor 40 being compressed in the outer sleeve 44 as it is being pushed through the outer sleeve 44.  When the pressure distributor 40 is released from the outer sleeve 44, as illustrated in Fig. 3E and para [0011], it expands.).  
Regarding claim 13, dependent from claim 1, and Weidenhagen discloses the claim limitation further comprising: 
a retracting mechanism (introducer 42; para [0037]; Fig. 2) configured to detach the filler material (a pressure distributor 40 attached to fluid communication means 22; para [0033]; Fig. 2 and 3D-E; para [0011],) from the body (para [0043] teaches the introducer 42 may be reintroduced into the wound in order to remove, or detach, the pressure distributor 40 after completion of treatment.).

obtaining a filler material (a pressure distributor 40 attached to fluid communication means 22; para [0033]; Fig. 2 and 3D-E) for the internal wound (abscess 34; para [0032]; Fig 3A-3E), the filler material (a pressure distributor 40 attached to fluid communication means 22; para [0033]; Fig. 2 and 3D-E) being compressed between an outer sheath (outer sleeve 40; Fig. 2 and 3A-3E) and a pressure tube (fluid communications means 22; Fig. 2 and 3A-3E;(para [0041]-[0042] teach the pressure distributor 40 attached to the fluid communication means 22 is pushed through the proximal end 52 of the outer sleeve 44 and through the distal end 50 of the outer sleeve, by the inner sleeve 46, as illustrated in Figs. 3A-3E); the pressure distributor 40 is compressed between the fluid communication means 22 and the outer sleeves as it is being pushed);
passing the outer sheath (outer sleeve 44; Fig. 2, Fig. 3A-3E) and filler material (a pressure distributor 40 attached to fluid communication means 22; para [0033]; Fig. 2 and 3D-E) in a body such that the filler material is adjacent the internal wound (para [0041]-[0042] teach the pressure distributor 40 attached to the fluid communication means 22 is pushed through the proximal end 52 of the outer sleeve 44 and through the distal end 50 of the outer sleeve, by the inner sleeve 46, so that the pressure distributor 40 [filler material] is adjacent the abscess 34 [internal wound] as illustrated in Figs. 3A-3E);  
removing the outer sheath (outer sleeve 44; Fig.2 and 3A-3E) to expose the filler material a pressure distributor 40 attached to fluid communication means 22; para [0033]; Fig. 2 and 3D-E to the internal wound (abscess 34; para [0042]; Fig. 3A-3D), the filler material configured to expand into an uncompressed state ((para [0038]-[0042], illustrated in Figs. 3A-3E, teaches the translation of the plurality of tubes selectively exposes the filler material and permits the filler material to expand into the wound, abscess); and 

wherein covering the filler material (a pressure distributor 40 attached to fluid communication means 22; para [0033]; Fig. 2 and 3D-E) with the outer sheath (outer sleeve 44; Fig.2 and 3A-3E) permits passage of the filler material through one or more internal organs (Para [0032] teaches the abscess 34 commonly forms along an opening 37 of an anastomosis 38, or similar sutured incision, or similarly weakened portion of an internal organ or body cavity; Para [0047]-[0042] teach the passage of the pressure distributor 40 [filler material) with the outer sleeve 44 through an abscess 34; further illustrated in Figs. 3A-3E).
Regarding claim 17, dependent from claim 14, and Weidenhagen discloses the claim limitation further comprising: trimming the filler material (a pressure distributor 40 attached to fluid communication means 22; para [0033]; Fig. 2 and 3D-E) to a particular size dependent upon the wound (abscess 34; Fig.2 and 3A-3E; para [0034] teaches the pressure distributor 40 may be cut according to the size and geometry of the abscess 34 to be treated).
Regarding claim 19, dependent from claim 14, Weidenhagen discloses the claim limitation further comprising: periodically detaching the filler material (a pressure distributor 40 attached to fluid communication means 22; para [0033]; Fig. 2 and 3D-E) from the wound (abscess 34; Fig.2 and 3A-3E ;para [0042] and [0043] teach an  introducer 42 may be used to remove the pressure distributor 40 from the body after completion of a treatment, as such the filler material [pressure distributor 40] was periodically detached from the wound.). 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6, 9-12, 15-16,  and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weidenhagen (US 2004/0093026 A1), in view of Loske (US 2014/0005479 A1).


In a similar art, Loske discloses vacuum systems for endoscopic vacuum therapy that is used for aspirating body fluids from a body cavity, hollow organ, or a tissue abscess or an intestinal lumen as described in the abstract.  Para [0070] describes an overtube unit that is connected to a vacuum pump an able to be inserted into an organ (such as an intestine; para [0078] and allows drainage of the intestinal mucosa.  Para [0128] teaches the overtube has immediately proximal and distal relative to the imposed fluid collection element, an annular lip-like thickening, so that during suction build-up proximately and distally relative to the sponge, at the connection of the lip to the intestinal wall, and intimate connection and thus a better seal is created, which facilitated vacuum build up at the sponge.  Preferably, the annular swells (bumpers) are produced elastic.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to modify the device of Weidenhagen such that a bumper is coupled to the pressure tube at a proximal end of the filler material so as to create an intimate connection with the wall to facilitate a seal as taught by Loske.
Regarding claim 9, dependent from claim 1, Weidenhagen, implies, but is silent, regarding the claim limitation wherein the location of the filler material (a pressure distributor 40; para [0033]; Fig. 2 and 3D-E)is defined by radio-opaque material. Para [0015] teaches the Weidenhagen system may be used in radiologic applications.   
In a similar art, Loske discloses vacuum systems for endoscopic vacuum therapy that is used for aspirating body fluids from a body cavity, hollow organ, or a tissue abscess or an intestinal lumen as described in the abstract.  Para [0070] describes an overtube unit that is connected to a vacuum pump an able to be inserted into an organ (such as an intestine; para [0078] and allows drainage of the intestinal mucosa.  Para [0128] teaches the overtube has immediately proximal and distal relative to the 
    Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to modify the device of Weidenhagen such that wherein the location of the filler material is defined by a radio-opaque material, a substance that is opaque to X-rays or similar radiation and allows for the location of the filler material(a pressure distributor 40) when the patient is X-rayed as taught by Loske.
Regarding claim 10, dependent from claim 9, Weidenhagen is silent regarding the claim limitation wherein the radio-opaque material is located adjacent the ends of the filler material. 
In a similar art, Loske discloses vacuum systems for endoscopic vacuum therapy that is used for aspirating body fluids from a body cavity, hollow organ, or a tissue abscess or an intestinal lumen as described in the abstract.  Para [0070] describes an overtube unit that is connected to a vacuum pump an able to be inserted into an organ (such as an intestine; para [0078] and allows drainage of the intestinal mucosa.  Para [0128] teaches the overtube has immediately proximal and distal relative to the imposed fluid collection element, an annular lip-like thickening, so that during suction build-up proximately and distally relative to the sponge of the system.  The sponge of the system is defined as a fluid collection medium in para [0094].  One embodiment of a fluid collection element 44 is illustrated in Fig. 4. Para [0087] teaches the fluid collection elements and fluid communication elements are 
    Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to modify the device of Weidenhagen such that the radio-opaque material is located adjacent the ends of the filler material as taught by Loske.
Regarding claim 11, dependent from claim 9, Weidenhagen is silent regarding the claim limitation wherein the radio-opaque material is in included into a bumper at the proximal end of the filler material.  
In a similar art, Loske discloses vacuum systems for endoscopic vacuum therapy that is used for aspirating body fluids from a body cavity, hollow organ, or a tissue abscess or an intestinal lumen as described in the abstract.  Para [0070] describes an overtube unit that is connected to a vacuum pump an able to be inserted into an organ (such as an intestine; para [0078] and allows drainage of the intestinal mucosa.  Para [0087] teaches the fluid collection elements and fluid communication elements are radiopaque. 	
Para [0128] teaches the overtube has immediately proximal and distal relative to the imposed fluid collection element, an annular lip-like thickening, so that during suction build-up proximately and distally relative to the sponge, at the connection of the lip to the intestinal wall, and intimate connection and thus a better seal is created, which facilitated vacuum build up at the sponge.  Preferably, the annular swells (bumpers) are produced elastic. Bumpers, or swells, are located on the overtube.  Since the swells (bumper) are part of the fluid collection elements and fluid communication elements that are radiopaque, they must be radiopaque.  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to modify the device 
Regarding claim 12, dependent from claim 1, Weidenhagen is silent regarding the claim limitation further comprising: a radio-opaque material in communication with the pressure tube so as to define the location of the filler material in through X-ray.  
   In a similar art, Loske discloses vacuum systems for endoscopic vacuum therapy that is used for aspirating body fluids from a body cavity, hollow organ, or a tissue abscess or an intestinal lumen as described in the abstract.  Para [0070] describes an overtube unit that is connected to a vacuum pump an able to be inserted into an organ (such as an intestine; para [0078] and allows drainage of the intestinal mucosa.  Para [0128] teaches the overtube has, immediately proximal and distal relative to the imposed fluid collection element, an annular lip-like thickening, so that during suction build-up proximately and distally relative to the sponge of the system.  The sponge of the system is defined as a fluid collection medium in para [0094].  One embodiment of a fluid collection element 44 is illustrated in Fig. 4. Para [0087] teaches the fluid collection elements and fluid communication elements are radiopaque. A radiopaque substance is a substance opaque to X-rays or similar radiation as defined by the Merriam-Webster dictionary. A radiopaque substance allows for the location of the filler material (a pressure distributor 40 attached to a fluid communication means 22 [pressure tube]; Fig. 2; 3A-3E) within a patient to be identified when the patient is X-rayed.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to modify the device of Weidenhagen such that a radio-opaque material is in communication with the pressure tube so as to define the location of the filler material in through X-ray allows for the as taught by Loske.

In a similar art, Loske discloses vacuum systems for endoscopic vacuum therapy that is used for aspirating body fluids from a body cavity, hollow organ, or a tissue abscess or an intestinal lumen as described in the abstract.  Para [0070] describes an overtube unit that is connected to a vacuum pump an able to be inserted into an organ (such as an intestine; para [0078] and allows drainage of the intestinal mucosa.  Para [0128] teaches the overtube, has immediately proximal and distal relative to the imposed fluid collection element, an annular lip-like thickening, so that during suction build-up proximately and distally relative to the sponge of the system.  The sponge of the system is defined as a fluid collection medium in para [0094].  One embodiment of a fluid collection element 44 is illustrated in Fig. 4. Para [0087] teaches the fluid collection elements and fluid communication elements are radiopaque. A radiopaque substance is a substance opaque to X-rays or similar radiation as defined by the Merriam-Webster dictionary. A radiopaque substance allows for the location of the filler material (a pressure distributor 40 attached to a fluid communication means 22 [pressure tube]; Fig. 2; 3A-3E) within a patient to be identified when the patient is X-rayed.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to modify the method of Weidenhagen such that it comprises a step of tracking the location of the filler material in the body by X-ray using a radio-opaque material as taught by Loske.
Regarding claim 16, dependent from 15, Weidenhagen is silent regarding the claim limitation wherein the radio-opaque material is in communication with the pressure tube.  
In a similar art, Loske discloses vacuum systems for endoscopic vacuum therapy that is used for aspirating body fluids from a body cavity, hollow organ, or a tissue abscess or an intestinal lumen as 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to modify the method of Weidenhagen such that the radio-opaque material is in communication with the pressure tube as taught by Loske.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Weidenhagen (US 2004/0093026 A1)
Regarding claim 18, dependent from claim 14, Weidenhagen teaches the claim limitation comprising: selectively retracting (para [0037] teaches a introducer 42 [illustrated in Fig. 2]) the filler material (a pressure distributor 40 ; para [0033]; Fig. 2 and 3D-E; para [0011]; para [0043] teaches the introducer 42 may be reintroduced into the wound in order to remove, or detach, the pressure distributor 40 after completion of treatment.).
 Weidenhagen is silent regarding the claim limitation by transitioning from an uncompressed state into a compressed state.  Weidenhagen teaches fluid communication means 22 applies negative pressure to attach the filler material (pressure distributor 40) and remove it from the wound.  Specifically, para [0043] states “Similarly, the strength of the connection should be sufficient to 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to modify the method of Weidenhagen such that it comprises the step of selectively retracting the filler material by transitioning from a uncompressed state into a compressed state in order to minimize the filler profile to facilitate extraction from the body.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781